Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of
June 14, 2018, is made and entered by and between Mack-Cali Realty Corporation,
a Maryland corporation (the “Company”), and Mitchell E. Rudin (“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Executive
Employment Agreement, dated as of June 3, 2015, as amended effective as of
April 4, 2017 (the “Employment Agreement”), pursuant to which Executive has
served as Vice Chairman of the Company;

 

WHEREAS, pursuant to the Employment Agreement, the Company and Executive have
entered into (i) that certain Restricted Stock Unit Award Agreement, dated as of
June 5, 2015 (the “RSU Award Agreement”), pursuant to which the Company granted
to Executive 18,775.27 Restricted Stock Units (the “RSUs”) under the Mack-Cali
Realty Corporation 2013 Incentive Stock Plan (the “Plan”) and subject to the
terms and conditions set forth in the RSU Award Agreement, (ii) that certain
TSR-Based Performance Share Unit Award Agreement, dated as of June 5, 2015 (the
“PSU Award Agreement”), pursuant to which the Company granted to Executive
56,325.82 Performance Share Units (the “PSUs”) under the Plan and subject to the
terms and conditions set forth in the PSU Award Agreement, (iii) that certain
Stock Option Agreement, dated as of June 5, 2015 (the “Time-Vesting Option
Agreement”), pursuant to which the Company granted to Executive time-vesting
options to purchase 200,000 shares of Common Stock of the Company (the
“Time-Vesting Options”) under the Plan and subject to the terms and conditions
set forth in the Time-Vesting Option Agreement, and (iv) that certain Stock
Option Agreement, dated as of June 5, 2015 (the “Price-Vesting Option Agreement”
and, together with the Time-Vesting Option Agreement, the “Option Agreements”),
pursuant to which the Company granted to Executive price-vesting options to
purchase 200,000 shares of Common Stock of the Company (the “Price-Vesting
Options”) under the Plan and subject to the terms and conditions set forth in
the Price-Vesting Option Agreement;

 

WHEREAS, in connection with Executive’s employment with the Company, the Company
and Executive have entered into (i) that certain 2016 Time-Based Long-Term
Incentive Plan Award Agreement, dated as of March 8, 2016 (the “2016 Time-Based
LTIP Agreement”), pursuant to which the Company granted to Executive 23,041
time-based Long-Term Incentive Plan awards (the “2016 Time-Based LTIP Awards”)
under the Plan and subject to the terms and conditions set forth in the 2016
Time-Based LTIP Agreement, (ii) that certain 2016 Performance-Based Long-Term
Incentive Plan Award Agreement, dated as of March 8, 2016 (the “2016
Performance-Based LTIP Agreement”), pursuant to which the Company granted to
Executive 118,989 performance-based Long-Term Incentive Plan awards (the “2016
Performance-Based LTIP Awards”) under the Plan and the 2016 Outperformance Plan
and subject the terms and conditions set forth in the 2016 Performance-Based
LTIP Agreement, (iii) that certain 2017 Time-Based Long-Term Incentive Plan
Award Agreement, dated as of April 4, 2017 (the “2017 Time-Based LTIP
Agreement”, and together with the 2016 Time-Based LTIP Agreement, the
“Time-Based LTIP Agreements”), pursuant to which the Company granted to

 

1

--------------------------------------------------------------------------------


 

Executive 9,270 time-based Long-Term Incentive Plan awards (the “2017 Time-Based
LTIP Awards” and, together with the 2016 Time-Based LTIP Awards, the “Time-Based
LTIP Awards”) under the Plan and subject to the terms and conditions set forth
in the 2017 Time-Based LTIP Agreement, and (iv) that certain 2017
Performance-Based Long-Term Incentive Plan Award Agreement, dated as of April 4,
2017 (the “2017 Performance-Based LTIP Agreement” and, together with the Option
Agreements, the 2016 Time-Based LTIP Agreement, the 2016 Performance-Based LTIP
Agreement and the 2017 Time-Based LTIP Agreement, collectively, the “Award
Agreements”), pursuant to which the Company granted to Executive 56,138
performance-based Long-Term Incentive Plan awards (the “2017 Performance-Based
LTIP Awards” and, together with the 2016 Performance-Based LTIP Awards, the
“Performance-Based LTIP Awards”) under the Plan and the 2017 Outperformance Plan
and subject to the terms and conditions set forth in the 2017 Performance-Based
LTIP Agreement;

 

WHEREAS, in connection with Executive’s employment with the Company, the Company
and Executive have entered into that certain Indemnification Agreement, dated
June 3, 2015, (the “Indemnification Agreement”), which provides for the
indemnification and advancement of expenses to Executive and for the continued
coverage of Executive of the Company’s directors’ and officers’ liability
insurance policies, upon the terms and subject to the conditions set forth in
the Indemnification Agreement; and

 

WHEREAS, Executive’s employment with the Company has been terminated by mutual
agreement of the Company and Executive, effective as of June 5, 2018 (the
“Termination Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Executive and the Company, intending to be legally bound,
hereby agree as follows:

 

1.                                      Termination of Employment Agreement. 
Subject to the terms and conditions of this Agreement, the Employment Agreement
is hereby terminated, effective as of the Termination Date.  From and after the
Termination Date, the Employment Agreement shall be of no further force or
effect, and the rights and obligations of the parties thereto shall terminate,
except for the rights and obligations of the parties thereto that are set forth
in Section 11 (Confidential Information) and Section 13, as modified by
Section 5 of the amendment effective as of April 4, 2017 (Noncompete;
Non-Solicitation; Non-Disparagement), and Section 15(g) (Indemnification) of the
Employment Agreement (collectively, the “Surviving Provisions”), which shall
survive in accordance with their respective terms and conditions (in the case of
Section 13 of the Employment Agreement, it being hereby acknowledged and agreed
by Executive that all conditions to the applicability of the restrictive
covenants set forth therein during any applicable period after the Termination
Date specified therein have been satisfied) and are incorporated herein by
reference.

 

2.                                      Separation Payments.  In connection with
Executive’s separation from the Company, in recognition of Executive’s service
to the Company and in full and final satisfaction of any and all amounts due or
that could be due Executive, whether pursuant to the Employment Agreement, any
of the Award Agreements or otherwise, the Company shall make the following
payments to Executive, upon the terms and subject to the conditions set forth
herein:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Termination Amount.  Within thirty (30) days
after the Effective Date (as defined below), the Company will pay Executive a
lump sum cash termination payment equal to $2,558,082.19 (the “Termination
Amount”).

 

(b)                                 Base Salary.  The Company shall pay
Executive any accrued but unpaid Annual Base Salary (as defined in the
Employment Agreement) through the Termination Date, payable as and when such
Annual Base Salary would otherwise be payable under the Company’s normal payroll
schedule.

 

(c)                                  Expense Reimbursement.  Within thirty (30)
days after the Effective Date, the Company shall reimburse Executive for
unreimbursed expenses incurred by Executive prior to the Termination Date, in
the amount of $50,000 in the aggregate.

 

(d)                                 Health Insurance.  From and after the
Termination Date, Executive shall have the right to elect continuation coverage
under the Company’s health, medical, flex, dental and vision plans in which
Executive currently participates in accordance with Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), Sections 601-608 of the
Employee Retirement Income Security Act of 1974, as amended or otherwise.  If
Executive elects health, medical, flex, dental and vision plan or insurance
continuation coverage, the Company will also make continuation of health,
medical, flex, dental and vision plans insurance or plan premium payments on
behalf of Executive and Executive’s eligible dependents for eighteen (18)
months.

 

(e)                               Withholdings.  It is understood and agreed
that all payments under this Agreement shall be subject to all required
deductions and withholdings.

 

3.                                      Treatment of Equity Awards.

 

(a)                                 Options.  The 66,667 Time-Vesting Options
granted to Executive under the Time-Vesting Option Agreement that remained
unvested immediately prior to the Termination Date vested in full as of the
Termination Date in accordance with the terms of the Time-Vesting Option
Agreement.  Executive shall be entitled to exercise all of Executive’s
Time-Vesting Options and Price-Vesting Options that are fully vested as of the
Termination Date for such period of time after the Termination Date as set forth
in the Plan and the Time-Vesting Option Agreement or the Price-Vesting Option
Agreement, as applicable.  Any Time-Vesting Options or Price-Vesting Options
that are not exercised by Executive during such period shall be forfeited and
canceled in their entirety without any consideration to Executive.

 

(b)                                 RSUs.  The 6,750 RSUs granted to Executive
under the RSU Award Agreement, together with all unvested dividend equivalents
in respect thereof, vested in full on the Termination Date (the “Vested RSUs”)
in accordance with the terms of the RSU Award Agreement.  Prior to the date
hereof, the Company issued to Executive 3,863 shares of Common Stock of the
Company in respect of the Vested RSUs, which amount represents (i) 6,830 shares
of Common Stock of the Company issuable in respect of the Vested RSUs, inclusive
of all dividend equivalents in respect of the Vested RSUs from the applicable
grant date through the Termination Date (but excluding 0.26 fractional shares),
(ii) minus 2,968 shares of Common

 

3

--------------------------------------------------------------------------------


 

Stock of the Company forfeited by Executive in payment of withholding taxes due
with respect to the vesting of the Vested RSUs (after deducting $5.11 in cash
due Executive in lieu of the 0.26 fractional shares).

 

(c)                                  PSUs.  The 56,325.82 PSUs granted to
Executive under the PSU Award Agreement, together with all dividend equivalents
in respect thereof, vested in full on the Termination Date (the “Vested PSUs”)
in accordance with the terms of the PSU Award Agreement.  Prior to the date
hereof, the Company issued to Executive 34,760 shares of Common Stock of the
Company in respect of the Vested PSUs, which amount represents (i) 61,471 shares
of Common Stock of the Company issuable in respect of the Vested PSUs, inclusive
of all dividend equivalents in respect of the Vested PSUs from the applicable
grant date through the Termination Date (but excluding 0.95 fractional shares),
(ii) minus 26,711 shares of Common Stock of the Company forfeited by Executive
in payment of withholding taxes due with respect to the vesting of the Vested
PSUs (after deducting $18.67 in cash due Executive in lieu of the 0.95
fractional shares).

 

(d)                                 Other Awards.  Schedule I attached hereto
lists all equity awards granted to Executive that were fully vested as of the
Termination Date (collectively, the “Vested Awards”).  Executive hereby
acknowledges and agrees that, other than the Vested Awards set forth on Schedule
I, any and all equity awards granted to Executive by the Company, including,
without limitation, the Time-Based LTIP Awards and the Performance-Based LTIP
Awards, shall expire and be immediately forfeited and canceled in their
entirety, without any consideration to Executive, effective as of the
Termination Date, and Executive shall no longer have any rights thereto.

 

4.                                   Waiver of Other Compensation and Benefits. 
Executive hereby acknowledges and agrees that, except for the payments and
benefits expressly provided for in Section 2 and Section 3, Executive shall not
be entitled to receive any other compensation, payments or benefits from the
Company or any of the Company Releasees (as defined below), of any kind or
nature whatsoever, whether under applicable law or pursuant to the Employment
Agreement, any of the Award Agreements or any other employee benefit plan in
which Executive was a participant on or prior to the Termination Date
(collectively, the “Prior Agreements”), with respect to salary, severance pay,
fringe benefits, vacation pay, bonuses, incentive compensation, sick pay,
insurance, disability insurance, medical benefits, tax reimbursement, paid or
unpaid leave, severance, vesting of equity awards, performance award or payments
or any other allowance, payment, grant, award or benefit of any nature or
description; provided, however, that nothing herein shall affect (a) Executive’s
rights pursuant to the Indemnification Agreement, under Section 15(g) of the
Employment Agreement or rights to indemnification, advancement of expenses,
defense or reimbursement pursuant to any applicable directors’ and officers’
liability insurance policies or any similar insurance policies, the Second
Amended and Restated Bylaws of the Company, as amended (the “Bylaws”), or
applicable law, (b) Executive’s rights to any 401(k) plan or other vested
benefits due to Executive pursuant to the terms and conditions of any employee
benefit plan in which Executive was a participant on or prior to the Termination
Date (but, for the avoidance of doubt, not including the Employment Agreement or
any of the Award Agreements), and (c) any benefits that are due or may be due to
Executive under any health,

 

4

--------------------------------------------------------------------------------


 

dental, vision, medical, flex and welfare plan of the Company in which Executive
was a participant on or prior to the Termination Date.

 

5.                                      Release.  As a condition precedent to
Executive’s receipt of the Termination Amount and other payments and benefits
provided for in this Agreement, Executive (a) shall execute and deliver to the
Company, within ten (10) days after the Effective Date, a release in the form
attached hereto as Exhibit A (the “Release”), releasing any and all claims
Executive may have against the Company and/or any of the Company Releasees
through and including the Termination Date, and (b) shall not revoke the Release
within the time period specified therein.  Executive hereby acknowledges and
agrees that if Executive fails to execute and deliver to the Company the Release
within the 10-day period specified in this Section 5 or revokes the Release
within the time period specified therein, Executive shall have no right to
receive the Termination Amount or any other payments and benefits provided for
in this Agreement and this Agreement shall terminate and have no force and
effect.

 

6.                                      General Release; Covenant Not to Sue.

 

(a)                                 General Release.  In further consideration
of the covenants undertaken herein by the Company, including the payments and
benefits described in this Agreement, Executive hereby waives, releases and
forever discharges the Company and any of its predecessors, parents,
subsidiaries, affiliates, and related companies, and all of its or their
respective past and present parents, subsidiaries and affiliates, and all of
their respective past and present employees, directors, officers, members,
attorneys, representatives, insurers, agents, shareholders, successors, and
assigns (individually and collectively, the “Company Releasees”), from and with
respect to any and all legally waivable claims, liabilities, obligations,
grievances, injuries, controversies, agreements, covenants, promises, debts,
accounts, actions, causes of action, suits, arbitrations, sums of money,
attorneys’ fees, costs, damages, or any right to any monetary recovery or any
other personal relief (collectively, “Claims”), of whatever kind or nature,
whether known or unknown, in law or in equity, by contract, tort or pursuant to
federal, state or local statute, regulation, ordinance or common law, which
Executive now has, or ever had, based upon or arising from any fact or set of
facts, whether known or unknown to Executive, from the beginning of time until
the Termination Date.  Without limiting the generality of the foregoing, this
waiver, release, and discharge includes any claim or right asserted or which
could have been asserted by Executive against the Company and/or any of the
Company Releasees based upon or arising under any federal, state or local tort,
fair employment practices, equal opportunity, or wage and hour laws, including,
but not limited to, the common law of the State of New York and the State of New
Jersey, Title VII of the Civil Rights Act of 1964, the New York State Human
Rights Law, the New York City Human Rights Law, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, 42 U.S.C. Section 1981, the Older
Workers Benefit Protection Act, the Equal Pay Act of 1963, the Fair Labor
Standards Act of 1938, the New York Labor Law, the New Jersey Law Against
Discrimination, the New Jersey Wage and Hour Law, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act, and the Employee
Retirement Income Security Act of 1974, including all amendments thereto. 
Notwithstanding the generality of the foregoing, nothing in this Agreement
constitutes a release or waiver by Executive of (i) any claim or right that may
arise after the Termination Date, (ii) any claim or right Executive may have
under this

 

5

--------------------------------------------------------------------------------


 

Agreement, (iii) Executive’s right to receive benefits under the Company’s
401(k), employee benefit plans or pension plans, if any, that either (A) have
accrued or vested prior to the Termination Date or (B) are intended, under the
terms of such plans, to survive Executive’s separation from the Company,
(iv) any benefits that are due or may be due to Executive under any health,
dental, vision, medical, flex and welfare plan of the Company in which Executive
was a participant on or prior to the Termination Date, (v) any rights in or to
equity awards that are vested as of the Termination Date, or (vi) any claim or
right that Executive may have pursuant to the Indemnification Agreement, under
Section 15(g) of the Employment Agreement or to indemnification, advancement,
defense or reimbursement pursuant to any applicable directors’ and officers’
liability insurance policies or any similar insurance policies, the Bylaws or
applicable law.

 

(b)                                 Representations; Covenant Not to Sue.

 

(i)                                     Executive hereby represents and affirms
that (A) neither Executive nor any person, organization or entity acting on his
behalf has commenced, maintained, prosecuted, or participated in any complaint,
claim or action against the Company or any of the Company Releasees, in any
court or before any administrative, investigative or arbitral body or agency,
(B) that to the best of Executive’s knowledge and belief, there is no
outstanding claim or demand for relief against the Company or any of the Company
Releasees by Executive or any person, organization, or entity acting on the
Executive’s behalf, and (C) that neither Executive nor any person, organization
or entity acting on his behalf will in the future commence, maintain, prosecute
or participate in any complaint, claim of any nature or description or action,
against the Company or any of the Company Releasees for any claim released
herein in any court or before any administrative, investigative or arbitral body
or agency.

 

(ii)                                  The Company hereby represents and affirms
that (A) neither Company nor any person, organization or entity acting on the
Company’s behalf has commenced, maintained, prosecuted, or participated in any
complaint, claim or action against Executive or any of the Executive Releasees
(as defined below), in any court or before any administrative, investigative or
arbitral body or agency, (B) that to the best of the Company’s knowledge and
belief, there is no outstanding claim or demand for relief against Executive or
any of the Executive Releasees by the Company or any person, organization, or
entity acting on the Company’s behalf, and (C) that neither the Company nor any
person, organization or entity acting on its behalf will in the future commence,
maintain, prosecute or participate in any complaint, claim of any nature or
description or action, against the Executive or any of the Executive Releasees
for any claim released herein in any court or before any administrative,
investigative or arbitral body or agency.

 

(iii)                               Notwithstanding the foregoing, this
Section 6(b) does not extend to those rights which as a matter of law cannot be
waived.

 

(c)                                  No Admission of Liability.  Neither this
Agreement nor anything contained herein shall constitute or be used or construed
as an admission or evidence of any liability or wrongdoing whatsoever by or
attributable to Executive, any of the Executive Releasees, the Company or any of
the Company Releasees.  The Company and the Company

 

6

--------------------------------------------------------------------------------


 

Releases, on the one hand, and Executive and the Executive Releasees, on the
other hand, deny any liability whatsoever to the other party and/or that the
Company and the Company Releases, on the one hand, and Executive and the
Executive Releasees, on the other hand, have violated any agreement with the
other party or any duty or obligation owed the other party, derived from any
source whatsoever, whether statutory, regulatory, contractual or otherwise. 
Neither this Agreement nor anything contained herein shall be introduced in any
proceeding in any forum of any nature or description, except to enforce this
Agreement or to defend against any claim relating to the subject matter of the
releases contained herein, or as required by court order, subpoena or other
legal process.

 

(d)                                 Company Releases. Except as otherwise set
forth in this Agreement, in consideration of and in return for the promises and
covenants undertaken in this Agreement, and for other good and valuable
consideration, receipt of which is hereby acknowledged, except as noted below,
the Company and its predecessors, parents, subsidiaries, affiliates, divisions,
related companies and business concerns, directors, officers, agents, and
attorneys, past and present, (collectively referred to as the “Company
Releasors”) do hereby acknowledge full and complete satisfaction of and do
hereby release, absolve and discharge Executive and each of Executive’s heirs,
estate and successors in interest (collectively referred to as the “Executive
Releasees”) from any and all Claims, of whatever kind or nature, in law or in
equity, by contract, tort or pursuant to federal, state or local statute,
regulation, ordinance or common law (collectively, the “Company Claims”), which
any of the Company Releasors now owns or holds or has at any time owned or held
as against the Executive Releasees, or any of them, from the beginning of time
until the Termination Date, including specifically but not exclusively and
without limiting the generality of the foregoing, any and all Company Claims
(i) arising out of Executive’s employment with the Company, resignation or
termination of Executive’s positions as described in Section 1 or cessation of
Executive’s employment with the Company or (ii) arising out of or in any way
connected with any claim, loss, damage or injury whatsoever resulting from any
act or omission by or on the part of Executive Releasees, or any of them,
committed or omitted on or before the Termination Date, in each case, other than
any claims for misappropriation of Company assets or funds by Executive that the
Company or any of the Company Releasors does not know of, and does not have
reason to know of, as of the date of this Agreement.  Notwithstanding the
generality of the foregoing, nothing in this Agreement constitutes a release or
waiver by any Company Releasor of (A) any Company Claim for misappropriation of
Company assets or funds by Executive that the Company or any of the Company
Releasors does not know of, and does not have reason to know of, as of the date
of this Agreement, (B) any claim or right that may arise after the Termination
Date, (C) any claim or right that such Company Releasor may have under this
Agreement or (D) any Company Claim that as a matter of law cannot be released.

 

7.                                      Return of Company Property.  Prior to or
on the Effective Date, or at any other time as may be requested by the Company,
Executive shall (a) deliver to the Company all keys, credit cards, if any, ID
cards, and any laptops, phones or other electronic devices issued or provided by
the Company, (b) return or destroy any and all original and duplicate copies of
all his work product and of files, calendars, books, records, notes, notebooks,
manuals, computer disks, diskettes, hard-drives, flash-drives, and any other
magnetic and other media materials he has in his possession or under his control
which contains confidential or proprietary information

 

7

--------------------------------------------------------------------------------


 

of the Company; provided, however, that Executive may retain his laptop, iPad,
iPhone, blackberry or other electronic device provided or issued to him by the
Company, provided that Executive (i) permanently removes and deletes or causes
to be permanently removed and deleted all confidential or proprietary
information of the Company contained on each such device and (ii) provides the
Company with an affidavit that he has complied with the foregoing clause (i) by
July 13, 2018.  The Executive shall promptly return his company car following
the Effective Date with no obligation for any remaining lease payments, damages
(including for wear and tear), mileage charges or any surrender fees.

 

8.                                      Cooperation.

 

(a)                                 Executive Cooperation.  Executive hereby
agrees that from and after the Termination Date and until December 31, 2018,
Executive will be available, at reasonable times and for reasonable periods, not
to exceed five (5) hours a week, to respond to inquiries from and provide
information to the lead independent member of the Board of Directors of the
Company with respect to matters in which Executive was personally involved
during the term of his employment.  In addition, from and after the Termination
Date, Executive shall reasonably cooperate with the Company and its affiliates,
agents, accountants and attorneys in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company (including
Executive being available to the Company upon reasonable notice for interviews,
depositions and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments).  In the event the
Company requires Executive’s cooperation in accordance with this Section 8, the
Company shall reimburse Executive for reasonable and documented costs and
expenses (including lodging and meals and attorney’s fees and expenses) incurred
by Executive in connection with the performance of Executive’s obligations under
this Section 8.

 

(b)                                 Company Cooperation.  The Company will
direct Executive’s former administrative assistant to permanently remove and
delete from her computer all of Executive’s user names, passwords and other
log-in credentials for Executive’s personal accounts stored on her computer and
will provide Executive with an affidavit executed by such person that such
records have been permanently removed and deleted from her computer.  The
Company will make suitable arrangements for assisting Executive with forwarding
Executive’s personal emails sent to his Company email address, changing the
log-in details for his laptop, iPad, iPhone, blackberry or other electronic
devices provided to him by the Company, changing the delivery address for any
subscriptions that the Company has prepaid for Executive, and similar logistical
matters.  To the extent that the Company has prepaid for any subscriptions or
dues for Executive, the Company will not cancel such subscriptions or seek any
refund of any dues, and Executive shall remain entitled to receive or have the
benefit of items at no cost or expense to the Executive.

 

8

--------------------------------------------------------------------------------


 

9.                                      Additional Covenants.

 

(a)                                 Executive Non-disparagement.  Executive
agrees that Executive will not in any way disparage the name or reputation of
the Company or any of the Company Releasees, including, without limitation, by
(i) making any derogatory or negative remarks about the Company or any of the
Company Releasees or (ii) making any remarks about any disputes Executive has
had with the Company or the Company Releasees, except (A) as and to the extent
may be required by judicial or administrative order or legal process, including
if testifying truthfully under oath pursuant to any lawful court order or
subpoena, (B) in responding to any request of, or in discussions with, the Board
of Directors of the Company or its members or designees or (C) as otherwise
required by law (“Required Disclosure”); provided that Executive shall provide
to the Company prior notice of a Required Disclosure as far in advance as
reasonably practicable under the circumstances (unless prohibited by law), so
that the Company may intervene, appear or otherwise object to such Required
Disclosure, including by requesting a confidential hearing or confidential
treatment, at the Company’s sole expense.  For the avoidance of doubt, remarks
by Executive about the real estate markets in which the Company operates shall
not be considered derogatory or negative to or about the Company and will not be
restricted by the terms of this Section 9(a).

 

(b)                                 Company Non-disparagement.   The Company
agrees that the Company and its senior executive officers will not in any way
disparage the name or reputation of Executive, including by (i) making any
derogatory or negative remarks about Executive or any of the Executive Releasees
or (ii) making any remarks about any disputes that the Company or any of the
Company Releasees has had with Executive or the Executive Releasees, except in
connection with Required Disclosure.  The Company agrees to inform its senior
executive officers of the terms and provisions of this Section 9(b) and instruct
such persons to comply with the provisions hereof.

 

(c)                                  Standstill.  During the period from the
Termination Date until June 5, 2019, without the Company’s prior written
consent, Executive shall not, himself or through any affiliate, representative
or other person, acting alone or as part of a “group” (within the meaning of
Section 13(d)(3) of the Securities and Exchange Act of 1934, as amended),
directly or indirectly, (i) effect or seek, offer or propose (whether publicly
or otherwise) to effect, or cause or participate in or in any way assist any
other person to effect or seek, offer or propose (whether publicly or otherwise)
to effect or participate in, (A) any acquisition of all or substantially all of
the securities (or beneficial ownership thereof) or assets of the Company or any
of its subsidiaries, (B) any tender or exchange offer or merger or other
business combination involving the Company or any of its subsidiaries, (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company or any of its subsidiaries, or (D) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) with respect to any securities of the
Company, including without limitation to vote any securities of the Company
(except in the normal course of Executive voting his securities held in the
Company) or to provide or withhold consents or agent designations with respect
to any securities of the Company, (ii) form, advise, join or in any way
participate in a group in connection with the types of matters set forth in
(i) above, (iii) otherwise act, alone or in concert with others, to seek to
control or influence the management,

 

9

--------------------------------------------------------------------------------


 

board of directors or policies of the Company or any of its subsidiaries,
(iv) take any action which might force the Company to make a public announcement
regarding any of the types of matters set forth in (i) above, (v) publicly
announce any intention, plan or arrangement inconsistent with the foregoing, or
(vi) enter into any discussions, arrangements or agreements with any third party
relating to any of the foregoing.  Executive also agrees during such period not
to request that the Company or its directors, officers, employees or agents,
directly or indirectly, amend or waive any provision of this
Section 9(c) (including this sentence), except for private requests that would
not reasonably be expected to require the Company to make a public announcement
regarding such request.

 

(d)           Acknowledgements.  Each party hereby acknowledges and agrees that
(i) the party’s obligation to comply with the restrictions set forth in this
Section 9 shall be independent of any obligation owed to the party by the other
party (whether under this Agreement or otherwise); (ii) no claim by one party
against the other party (whether under this Agreement or otherwise) shall
constitute a defense to the enforcement by the other party or its affiliates of
the restrictions set forth in this Section 9, and (iii) the restrictions imposed
under this Section 9 are reasonably necessary for the protection of the each
party and its goodwill, confidential information and other legitimate business
interests, and do not impose a greater restraint than necessary to provide such
protection.

 

10.          Section 409A.  The parties hereby agree that the amounts and
benefit payable hereunder are either exempt from or compliant with Section 409A
of the Code and the Treasury Regulations and other guidance promulgated
thereunder (“Section 409A”), and that the parties shall not, and shall cause
their affiliates, successors and assigns not to, take any position inconsistent
with such agreement for any reporting purposes, whether internal or external. 
This Agreement will be construed and administered to preserve the exemption from
Section 409A, and the guidance thereunder of payments that qualify as short-term
deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) in respect of the Separation
Payments provided for under Section 2.  Notwithstanding anything in this
Agreement to the contrary, any payments or benefits due hereunder that
constitute non-exempt “deferred compensation” (as defined in Section 409A) that
are otherwise payable by reason of Executive’s termination of service will not
be paid or provided to Executive until Executive has undergone a “separation
from service” (as defined in Section 409A), which the parties agree shall occur
on the Termination Date.  If, and only if, Executive is a “specified employee”
(as defined in Section 409A) and a payment or benefit provided for in this
Agreement would be subject to additional tax under Section 409A if such payment
or benefit is paid within six (6) months after Executive’s separation from
service, then such payment or benefit shall not be paid (or commence) during the
six-month period immediately following Executive’s separation from service,
except as provided in the immediately following sentence.  In such an event, any
payment or benefits that otherwise would have been made or provided during such
six-month period and that would have incurred such additional tax under
Section 409A shall instead be paid to Executive in a lump-sum cash payment on
the date that is six (6) months after Executive’s separation from service or, if
earlier, within five (5) days following the date of Executive’s death. 
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.  If Executive is

 

10

--------------------------------------------------------------------------------


 

entitled to any reimbursement of expenses or in-kind benefits that are
includable in Executive’s federal gross taxable income, the amount of such
expenses reimbursable or in-kind benefits provided in any one calendar year
shall not affect the expenses eligible for reimbursement or the in-kind benefits
to be provided in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Executive’s right to reimbursement of expenses
or in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.

 

11.          Public Announcement.  Executive shall have the right to review and
approve (such approval not to be unreasonably withheld, conditioned or delayed)
any press release or other public announcement made by the Company in connection
with the execution of this Agreement and matters relating to this Agreement;
provided, that the announcement(s) set forth on Exhibit B attached hereto are
approved by Executive.  Without the consent of the other party (such consent not
to be unreasonably withheld, conditioned or delayed), neither the Company nor
Executive shall make any public announcement concerning Executive’s employment
with or termination of employment from the Company, provided that neither party
shall be precluded from providing truthful testimony in a court of law, truthful
statements to a government official, regulatory or law enforcement agency or
pursuant to voluntary requests by SEC staff or a properly issued subpoena, or
from making any disclosures required by applicable law or stock exchange rules.

 

12.          Miscellaneous Provisions.

 

(a)           Office Items and Pictures.    The Company shall arrange, at the
Company’s expense, for the shipping to Executive’s home address of (a) the
Executive’s personal items, books, pictures and papers in his office and (b) the
various pieces of personal artwork in or around Executive’s office and in the
Company’s Parsippany, New Jersey office.

 

(b)           Effective Date.  This Agreement shall become effective (the
“Effective Date”) upon the expiration of the revocation period specified in
Section 12(j)(v), provided this Agreement has not previously been revoked in
whole or in part.

 

(c)           Governing Law; Jurisdiction.  This Agreement and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and shall be governed by, the laws of the State of New Jersey,
without regard to principles of conflict of laws.  The parties hereby consent to
the exclusive jurisdiction of the state and federal courts of New Jersey for the
resolution of any disputes regarding the terms and subject matter of this
Agreement.

 

(d)           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

11

--------------------------------------------------------------------------------


 

(e)           Entire Agreement.  Except as otherwise specifically provided in
this Agreement, this Agreement constitutes and contains the entire agreement and
understanding between Executive and the Company concerning the subject matters
addressed herein and supersedes and replaces all prior negotiations and all
agreements, proposed or otherwise, whether written or oral, concerning the
subject matter hereof (including, without limitation, the Employment Agreement
and the Award Agreements).

 

(f)            Severability.  If any provision of this Agreement is held
invalid, such invalidation shall not affect other provisions of this Agreement
and, to this end, the provisions of this Agreement are declared to be severable;
provided, however, that if, pursuant to any action brought by Executive, the
release set forth in Section 6(a) or any part thereof is declared or adjudged
invalid or unenforceable for any reason and, as a result, a claim covered by and
released in Section 6(a) (had Section 6(a) or part thereof not been declared or
adjudged invalid or unenforceable) is brought by Executive against the Company,
the entire Agreement shall be a nullity and all consideration provided in this
Agreement shall be repaid by Executive to the Company.

 

(g)           Amendments.  This Agreement cannot be amended or modified except
in writing signed by each of the parties hereto.

 

(h)           Cooperation in Drafting.  Each party has cooperated in the
drafting and preparation of this Agreement.  Hence, in any construction or
interpretation of this Agreement or any provision thereof, the same shall not be
construed against any party on the basis that such party was the drafter.

 

(i)            No Mitigation; No Offset.  Executive shall be under no obligation
to seek other employment and there shall be no offset against amounts due
Executive under this Agreement on account of any compensation attributable to
any subsequent employment that he may obtain.

 

(j)            Acknowledgments.  Executive hereby acknowledges as follows:

 

(i)            he has been advised to consult with an attorney before signing
this Agreement;

 

(ii)           he has obtained independent legal advice from an attorney of his
choice with respect to this Agreement;

 

(iii)          he freely, voluntarily and knowingly entered into this Agreement
after due consideration;

 

(iv)          he has had a minimum of twenty-one (21) days to review and
consider this Agreement;

 

(v)           he has a right to revoke this Agreement by notifying Gary Wagner,
General Counsel and Secretary, at Mack-Cali Realty Corporation, Harborside 3,
210

 

12

--------------------------------------------------------------------------------


 

Hudson Street, Suite 400, Jersey City, NJ 07311, in writing, no later than
June 21, 2018; and

 

(vi)          in exchange for his waivers, releases and commitments set forth
herein, including his waiver and release of all claims arising under the Age
Discrimination in Employment Act, the payments, benefits and other
considerations that he is entitled to receive pursuant to this Agreement exceed
any payment, benefit or other thing of value to which he would otherwise be
entitled, and are just and sufficient consideration for the waivers, releases
and commitments set forth herein.

 

(i)            Assignment; Successors and Assigns.  Executive hereby agrees that
he may not, directly or indirectly sell or otherwise assign any of his rights,
benefits or obligations under this Agreement and that any attempt to do so shall
be null and void.  Executive further covenants and agrees that he has not
assigned or otherwise transferred any claim released in this Agreement, in whole
or party, to any person or entity.  This Agreement and the Release shall inure
to the benefit of and shall be binding upon the Company and/or the Company
Releasees and all their respective successors and assigns, and any entity with
which they may merge or consolidate or to which they may sell all or
substantially all their or its assets.

 

(j)            Counterparts.  This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original.  Photographic and facsimiled copies of such signed counterparts may be
used in lieu of the originals for any purpose.

 

(k)           Section Headings.  The section or other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of any provisions of this Agreement.

 

13.   Indemnification Agreement.  For avoidance of doubt, the Indemnification
Agreement (including Executive’s right to be covered under the Company’s
directors’ and officers’ liability insurance policies under Section 8 of the
Indemnification Agreement) and Executive’s right to indemnification under
Section 15(g) of the Employment Agreement shall survive the execution and
effectiveness of this Agreement and the exhibits hereto.

 

[Signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the date first above written.

 

 

Executive:

 

 

 

 

 

/s/ Mitchell E. Rudin

 

Mitchell E. Rudin

 

 

 

 

 

 

 

Company:

 

 

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name: Gary T. Wagner

 

 

Title: General Counsel and Secretary

 

14

--------------------------------------------------------------------------------


 

SCHEDULE I

 

VESTED AWARDS

 

Type of Equity Award

 

Number of Shares

 

Expiration Date

Price-Vesting Options

 

200,000

 

June 5, 2025

Time-Vesting Options

 

200,000

 

June 5, 2025

RSUs

 

3,863 (1)

 

n/a

PSUs

 

34,760 (2)

 

n/a

 

--------------------------------------------------------------------------------

(1)                                 Includes 6,750 shares of Common Stock
representing the Vested RSUs, plus 80 shares of Common Stock representing
dividend equivalents in respect of the Vested RSUs from the applicable grant
date through the Termination Date, minus 2,967 shares of Common Stock of the
Company forfeited by Executive in payment of withholding taxes due with respect
to the vesting of the Vested RSUs (after deducting $5.11 in cash due Executive
in lieu of the 0.26 fractional shares).

 

(2)                                 Includes 56,325 shares of Common Stock
representing the Vested PSUs, plus 5,146 shares of Common Stock representing
dividend equivalents in respect of the Vested PSUs from the applicable grant
date through the Termination Date, minus 26,711 shares of Common Stock of the
Company forfeited by Executive in payment of withholding taxes due with respect
to the vesting of the Vested PSUs (after deducting $18.67 in cash due Executive
in lieu of the 0.95 fractional shares).

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

Reference is made to that certain Separation and General Release Agreement,
dated as of June 14, 2018 (the “Agreement”), by and between Mack-Cali Realty
Corporation, a Maryland corporation (the “Company”), and Mitchell E. Rudin
(“Executive”).  Capitalized terms used in this Release and not defined herein
shall have the meaning assigned to them in the Agreement.

 

In further consideration of the covenants undertaken pursuant to the Agreement,
including, without limitation, the payments and benefits described in the
Agreement, Executive hereby waives, releases and forever discharges the Company
and any of its predecessors, parents, subsidiaries, affiliates, and related
companies, and all of its or their respective past and present parents,
subsidiaries and affiliates, and all of their respective past and present
employees, directors, officers, members, attorneys, representatives, insurers,
agents, shareholders, successors, and assigns (individually and collectively,
the “Company Releasees”), from and with respect to any and all legally waivable
claims, liabilities, obligations, grievances, injuries, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, attorneys’ fees, costs, damages, or any
right to any monetary recovery or any other personal relief, whether known or
unknown, in law or in equity, by contract, tort or pursuant to federal, state or
local statute, regulation, ordinance or common law, which Executive now has, or
ever had, based upon or arising from any fact or set of facts, whether known or
unknown to Executive, from the beginning of time until the Termination Date. 
Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right asserted or which could have been asserted
by Executive against the Company and/or any of the Company Releasees based upon
or arising under any federal, state or local tort, fair employment practices,
equal opportunity, or wage and hour laws, including, but not limited to, the
common law of the State of New York and the State of New Jersey, Title VII of
the Civil Rights Act of 1964, the New York State Human Rights Law, the New York
City Human Rights Law, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. Section 1981, the Older Workers
Benefit Protection Act, the Equal Pay Act of 1963, the Fair Labor Standards Act
of 1938, the New York Labor Law, the New Jersey Law Against Discrimination, the
New Jersey Wage and Hour Law, the New Jersey Family Leave Act, the New Jersey
Conscientious Employee Protection Act, and the Employee Retirement Income
Security Act of 1974, including all amendments thereto.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Executive of (i) any claim or right that may arise after
the Termination Date, (ii) any claim or right Executive may have under the
Agreement, (iii) Executive’s right to receive benefits under the Company’s
401(k), employee benefit plans or pension plans, if any, that either (A) have
accrued or vested prior to the Termination Date or (B) are intended, under the
terms of such plans, to survive Executive’s separation from the Company,
(iv) any benefits that are due or may be due to Executive under any health,
dental, vision, medical, flex and welfare plan of the Company in which Executive
was a participant on or prior to the Termination Date, (v) any rights in or to
equity awards that are vested as of the Termination Date, or (vi) any claim or
right that Executive may have pursuant to the Indemnification Agreement, under
Section 15(g) of the

 

16

--------------------------------------------------------------------------------


 

Employment Agreement or to indemnification, advancement, defense or
reimbursement pursuant to any applicable directors’ and officers’ liability
insurance policies or any similar insurance policies, the Bylaws or applicable
law.

 

Executive acknowledges that he has a right by written notice to the Company
delivered to Gary Wagner, General Counsel and Secretary, at Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ 07311,
to revoke this Release within seven (7) days after delivery thereof, which
revocation shall result in the consequences set forth in the Agreement,
including, without limitation, Section 5 thereof.

 

Dated:

 

 

 

 

 

 

Mitchell E. Rudin

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ANNOUNCEMENTS

 

Mack-Cali Announces Departure of Michell E. Rudin

 

Jersey City, New Jersey— June 15, 2018 — Mack-Cali Realty Corporation (NYSE:
CLI) (the “Company” or “Mack-Cali”) today announced the departure of Mitchell E.
Rudin. Mr. Rudin served as Chief Executive Officer from June 2015 until he was
appointed Vice Chairman of the Company in April 2017.  Mr. Rudin will be leaving
Mack-Cali to pursue other opportunities.

 

Michael J. DeMarco, Mack-Cali’s Chief Executive Officer, stated, “All of us here
at Mack-Cali would like to thank Mitch for his hard work and contributions to
the strategic repositioning of Mack-Cali.  Our success to date has been a team
effort, in which he played an integral part.  I wish him all the best in his
future endeavors.”

 

About Mack-Cali Realty Corporation

 

Mack-Cali Realty Corporation is a fully integrated, self-administered,
self-managed real estate investment trust (REIT) providing management, leasing,
development, and other tenant-related services for its two-platform operations
of waterfront and transit-based office and luxury multi-family assets. Mack-Cali
provides its tenants and residents with the most innovative communities that
empower them to re-imagine the way they work and live.

 

Additional information on Mack-Cali Realty Corporation and the commercial real
estate properties and multi-family residential communities available for lease
can be found on the Company’s website at www.mack-cali.com.

 

Statements made in this press release may be forward-looking statements within
the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.
Forward-looking statements can be identified by the use of words such as “may,”
“will,” “plan,” “potential,” “projected,” “should,” “expect,” “anticipate,”
“estimate,” “target,” “continue,” or comparable terminology. Such
forward-looking statements are inherently subject to certain risks, trends and
uncertainties, many of which the Company cannot predict with accuracy and some
of which the Company might not even anticipate, and involve factors that may
cause actual results to differ materially from those projected or suggested.
Readers are cautioned not to place undue reliance on these forward-looking
statements and are advised to consider the factors listed above together with
the additional factors under the heading “Disclosure Regarding Forward-Looking
Statements” and “Risk Factors” in the Company’s Annual Reports on Form 10-K, as
may be supplemented or amended by the Company’s Quarterly Reports on Form 10-Q,
which are incorporated herein by reference. The Company assumes no obligation to
update or supplement forward-looking statements that become untrue because of
subsequent events, new information or otherwise.

 

For further information please contact:

 

Michael J. DeMarco

Deidre Crockett

Mack-Cali Realty Corporation

Senior Vice President, Corporate Communications and

Chief Executive Officer

Investor Relations

(732) 590-1589

Mack-Cali Realty Corporation

mdemarco@mack-cali.com

(732) 590-1025

 

dcrockett@mack-cali.com

 

18

--------------------------------------------------------------------------------